                               Case 19-12347-BLS            Doc 205       Filed 12/17/19        Page 1 of 5



                                     IN THE UNITED STATES BANKRUPTCY COURT
                                          FOR THE DISTRICT OF DELAWARE

                                                                        )
             In re:                                                     ) Chapter 11
                                                                        )
             ARSENAL RESOURCES DEVELOPMENT                              ) Case No. 19-12347 (BLS)
             LLC, et al.,                                               )
                                                                        ) Jointly Administered
                               Debtors.1                                )
                                                                        )

                               NOTICE OF AGENDA OF MATTERS SCHEDULED
                            FOR HEARING ON DECEMBER 19, 2019 AT 10:00 A.M. (ET)

             CONFIRMATION

             1.       Confirmation of First Amended Joint Pre-Packaged Plan of Reorganization of Arsenal
                      Resources Development LLC and Its Debtor Affiliates [D.I. 197, 12/17/19]

                      Confirmation Response Deadline:                      December 12, 2019 at 4:00 p.m. (ET)

                      Confirmation Responses Received:

                          A.        Informal comments from the Office of the United States Trustee for the
                                    District of Delaware

                          B.        Informal comments from the United States Department of Justice

                          C.        Informal comments from the Attorney General for the State of Texas

                          D.        Informal comments from the United States Securities and Exchange
                                    Commission

                          E.        Informal comments from Morris Mountaineer Oil and Gas LLC

                          F.        Informal comments from Truman E. Gore and C. Burke Morris Trust dated
                                    August 24, 1966

             1
                  The debtors in the chapter 11 cases, along with the last four digits of each debtor’s United States federal tax
                  identification number, are: Arsenal Resources Development LLC (4072); Arsenal Energy Holdings LLC
                  (6279); Arsenal Resources Intermediate Holdings LLC (5901); Arsenal Resources Energy LLC (2820); Arsenal
                  Resources Development Holdings 2 LLC (3020); Arsenal Resources Development Holdings 1 LLC (9647);
                  Arsenal Gas Marketing LLC (1113); Arsenal Midstream LLC (9654); Arsenal Water LLC (2465); Ulysses
                  Gathering LLC (6546); Mar Key LLC (5428); Arsenal Resources LLC (3422); River Ridge Energy Holdings,
                  LLC (8135); River Ridge Energy, LLC (5623); River Ridge Pennsylvania, LLC (5444); River Ridge Operating,
                  LLC (4051); and Seneca-Upshur Petroleum, LLC (9204). The debtors’ mailing address is 6031 Wallace Road
                  Ext., Suite 300, Wexford, PA 15090.




25674643.1
        Case 19-12347-BLS       Doc 205      Filed 12/17/19    Page 2 of 5



   G.      Limited Objection of Cleveland Brothers Equipment Co., Inc. to the Joint Pre-
           Packaged Plan of Reorganization of Arsenal Resources Development LLC
           and Its Debtor Affiliates [D.I. 185, 12/12/19]

   H.      Limited Objection and Reservation of Rights of DTE Pipeline Company [D.I.
           187, 12/12/19]

   I.      Limited Objection and Reservation of Rights of Equitrans L.P. [D.I. 188,
           12/12/19]

   J.      Objection of IOG Resources LLC [D.I. 193 (Sealed Version) and D.I. 194
           (Redacted Version), 12/13/19]

           i.   Notice of Withdrawal [D.I. 196, 12/17/19]

Executory Contract Response Deadline:        December 12, 2019 at 4:00 p.m. (ET)

Executory Contract Responses Received:

   K.      Informal comments from J-W Power Company

   L.      Limited Objection and Reservation of Rights of Equitrans L.P. [D.I. 189,
           12/12/19]

Related Documents:

   M.      Declaration of Allen Goetz, the Debtors’ Chief Financial Officer, in Support
           of Chapter 11 Petitions and First Day Relief [D.I. 2, 11/8/19]

   N.      Disclosure Statement for Joint Pre-Packaged Plan of Reorganization of
           Arsenal Resources Development LLC and Its Debtor Affiliates [D.I. 19,
           11/8/19]

   O.      Declaration of James Daloia of Prime Clerk LLC Regarding Solicitation of
           Votes and Tabulation of Ballots Cast on the Joint Pre-Packaged Plan of
           Reorganization of Arsenal Resources Development LLC and Its Debtor
           Affiliates [D.I. 21, 11/8/19]

   P.      Affidavit of Service of Solicitation Materials [D.I. 60, 11/11/19]

   Q.      Order (I) Scheduling a Combined Hearing on Adequacy of Disclosure
           Statement and Confirmation of Pre-Packaged Plan; (II) Fixing Deadline to
           Object to Disclosure Statement and Pre-Packaged Plan; (III) Approving
           Prepetition Solicitation Procedures and Form and Manner of Notice of
           Commencement, Combined Hearing and Objection Deadline; (IV) Approving
           Notice and Objection Procedures for the Assumption or Rejection of


                                         2
     Case 19-12347-BLS       Doc 205     Filed 12/17/19    Page 3 of 5



        Executory Contracts and Unexpired Leases; (V) Conditionally (A) Directing
        the United States Trustee Not to Convene Section 341(a) Meeting of Creditors
        and (B) Waving Requirement of Filing Statements of Financial Affairs and
        Schedules of Assets and Liabilities; and (VI) Granting Related Relief [D.I. 93,
        11/12/19]

R.      Notice of (I) Commencement of Pre-Packaged Chapter 11 Cases Under
        Chapter 11 of the Bankruptcy Code, (II) Combined Hearing to Consider
        (A) Adequacy of Disclosure Statement and (B) Confirmation of Pre-Packaged
        Plan, (III) Assumption of Executory Contracts and Unexpired Leases and
        Cure Amounts and (IV) Objection Deadlines – and – Summary of Pre-
        Packaged Plan [D.I. 101, 11/12/19]

S.      Affidavit of Service Regarding Docket No. 101 [D.I. 126, 11/19/19]

T.      Affidavit of Publication [D.I. 128, 11/9/19]

U.      Notice of Filing of Plan Supplement for Joint Pre-Packaged Plan of
        Reorganization of Arsenal Resources Development LLC and Its Debtor
        Affiliates [D.I. 175, 12/5/19]

V.      Notice of Filing of Amended Plan Supplement for First Amended Joint Pre-
        Packaged Plan of Reorganization of Arsenal Resources Development LLC
        and Its Debtor Affiliates [D.I. 195, 12/17/19]

W.      Notice of Filing of Blackline of First Amended Joint Pre-Packaged Plan of
        Reorganization of Arsenal Resources Development LLC and Its Debtor
        Affiliates [D.I. 198, 12/17/19]

X.      Declaration of Avi Robbins in Support of an Order (I) Approving the
        Adequacy of the Disclosure Statement and the Prepetition Solicitation
        Procedures and (II) Confirming the First Amended Joint Pre-Packaged Plan of
        Reorganization [D.I. 199, 12/17/19]

Y.      Declaration of Matthew J. Henry in Support of an Order (I) Approving the
        Adequacy of the Disclosure Statement and the Prepetition Solicitation
        Procedures and (II) Confirming the First Amended Joint Pre-Packaged Plan of
        Reorganization [D.I. 200, 12/17/19]

Z.      Memorandum of Law (A) in Support of an Order (I) Approving the Adequacy
        of the Disclosure Statement and the Prepetition Solicitation Procedures and
        (II) Confirming the First Amended Joint Pre-Packaged Plan of Reorganization
        and (B) to Reply to Objection [D.I. 202, 12/17/19]

AA.     Debtors’ Motion for Leave to Exceed Page Limit Requirements With Respect
        to the Debtors’ Memorandum of Law (A) in Support of an Order


                                     3
             Case 19-12347-BLS      Doc 205     Filed 12/17/19     Page 4 of 5



                (I) Approving the Adequacy of the Disclosure Statement and the Prepetition
                Solicitation Procedures and (II) Confirming the First Amended Joint Pre-
                Packaged Plan of Reorganization and (B) to Reply to Objection [D.I. 203,
                12/17/19]

        BB.     Notice of Filing of Proposed Order (I) Approving the Adequacy of the
                Disclosure Statement and the Prepetition Solicitation Procedures and
                (II) Confirming the First Amended Joint Pre-Packaged Plan of Reorganization
                [D.I. 204, 12/17/19]

        CC.     Declaration of Allen Goetz, the Debtors’ Chief Financial Officer, in Support
                of the Memorandum of Law in Support of an Order (I) Approving the
                Adequacy of the Disclosure Statement and the Prepetition Solicitation
                Procedures and (II) Confirming the First Amended Joint Pre-Packaged Plan of
                Reorganization [D.I. 201, 12/17/19]

     Status:    Item J. has been withdrawn. Items A through F, H, I, K and L have been
                resolved. The hearing on confirmation of the Amended Plan and Item G is
                going forward.

2.   IOG Resources LLC’s Motion for Entry of an Order Authorizing IOG Resources LLC to
     File Its Objection to Confirmation of the Joint Pre-Packaged Plan of Reorganization of
     Arsenal Resources Development LLC and Its Debtor Affiliates [D.I. 192, 12/13/19]

     Response Deadline:                          N/A

     Responses Received:                         None

     Related Documents:

        A.      Objection of IOG Resources LLC [D.I. 193 (Sealed Version) and D.I. 194
                (Redacted Version), 12/13/19]

     Status:    IOG Resources LLC withdrew its confirmation objection that pertains to this
                seal motion [D.I. 196]. Accordingly, this matter is moot.

                           [remainder of page intentionally left blank]




                                            4
            Case 19-12347-BLS    Doc 205      Filed 12/17/19   Page 5 of 5




Dated: December 17, 2019        YOUNG CONAWAY STARGATT & TAYLOR, LLP
       Wilmington, Delaware
                                /s/ Elizabeth S. Justison
                                Pauline K. Morgan (No. 3650)
                                Kara Hammond Coyle (No. 4410)
                                Ashley E. Jacobs (No. 5635)
                                Elizabeth S. Justison (No. 5911)
                                Rodney Square
                                1000 North King Street
                                Wilmington, Delaware 19801
                                Telephone:      (302) 571-6600
                                Facsimile:      (302) 571-1253
                                Email:          pmorgan@ycst.com
                                                kcoyle@ycst.com
                                                ajacobs@ycst.com
                                                ejustison@ycst.com

                                - and -

                                SIMPSON THACHER & BARTLETT LLP

                                Michael H. Torkin (admitted pro hac vice)
                                Kathrine A. McLendon (admitted pro hac vice)
                                Nicholas E. Baker (admitted pro hac vice)
                                Edward R. Linden (admitted pro hac vice)
                                Jamie J. Fell (admitted pro hac vice)
                                425 Lexington Avenue
                                New York, New York 10017
                                Telephone:      (212) 455-2000
                                Facsimile:      (212) 455-2502
                                Email:          michael.torkin@stblaw.com
                                                kmclendon@stblaw.com
                                                nbaker@stblaw.com
                                                edward.linden@stblaw.com
                                                jamie.fell@stblaw.com

                                Counsel for Debtors and Debtors in Possession




                                          5
